Upon a trial on the issues of liability only in this negligence action to recover damages for personal *978injuries, (1) a jury verdict on that issue was returned in favor of plaintiff against defendant Falcon Transportation Corp. only and in favor of said defendant upon its cross claim for recovery over against codefendants Ralph J. Tasca and Frank Puglisi to the extent of 35% and (2) upon an ensuing trial on the issue of damages, a jury verdict of $2,500 was returned in favor of plaintiff against defendant Falcon Transportation Corp. All said defendants appeal from an order of the Supreme Court, Kings County, dated November 22, 1972, which granted plaintiff’s motion to set aside the damage verdict on the ground of inadequacy and directed a new trial on the issue of damages. Order affirmed, with one bill of costs to plaintiff jointly against appellants appearing separately and filing separate briefs. No opinion. Rabin, P. J., Hopkins and Shapiro, JJ., concur; Munder and Latham, JJ., dissent and vote to reverse, to deny the motion and to reinstate the damage verdict, with the following memorandum: In our opinion, issues of fact concerning the nature and extent of plaintiff’s injuries existed, barring Trial Term’s granting of plaintiff’s motion (Andrek v. Iowa Packers Express, 33 A D 2d 700).